--------------------------------------------------------------------------------

EXHIBIT 10.3
 
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Second Amendment to Employment Agreement (“Amendment”) is entered into by
and between NutraCea, a California corporation with principal offices at 5090 N
40th Street, Suite 400, Phoenix, Arizona 85018 (“NutraCea”) and W. John Short
(“Employee”) effective as of November 6, 2009 (the “Effective Date”), as
follows.


1.  
Background and Purpose.



1.1. Employment Agreement.  NutraCea and Employee are parties to that certain
Employment Agreement dated July 6, 2009 (the “Original Agreement”), as amended
pursuant to the First Amendment to the Employment Agreement dated July 7, 2009
(the “First Amendment” and, collectively with the Original Agreement, the
“Employment Agreement”).


1.2. Amendment.  NutraCea and Employee wish to modify certain of the provisions
of the Employment Agreement as set forth in this Amendment.


1.3. Effective Date.  This Amendment shall become effective as of the Effective
Date set forth above.


2. Termination for Good Reason.  Section 3.1.2(a)(iv) shall be deleted in its
entirety and Section 3.1.2(a)(iii) shall be replaced with the following
provision:


“or (iii) any reduction of Employee’s Base Salary.”


3. Relocation Expenses.  The first sentence of Section 4.2.1 shall be deleted in
its entirety and replaced with the following provision:


“NutraCea shall reimburse Employee’s reasonable expenses for (a) travel between
the Phoenix, Arizona, area and the Bend, Oregon, area, (b) temporary housing in
the Phoenix area, and (c) car rental or leasing in the Phoenix area, in each
case from the Effective Date until December 31, 2010, or such earlier date that
Employee relocates his family and family residence to Phoenix, Arizona.
 
4. Initial Bonus.  Section 4.2.3 shall be deleted in its entirety and replaced
with the following provision:
 
“4.2.3. Initial Bonus.  NutraCea shall pay Employee an initial bonus (“Initial
Bonus”) of one hundred thousand dollars ($100,000) to Employee, subject to and
expressly contingent upon (i) NutraCea raising a minimum of seven million
dollars ($7,000,000) in cash on or before June 30, 2010, from equity or debt
financing transaction, a sale of capital assets or equity in subsidiary
entities, or any other transaction, but not including any operating revenues
arising from operations in the ordinary course of business or any other
transactions in the ordinary course of business, and (ii) Section 4.4 In the
event Employee does not relocate his family and his family’s residence to the
Phoenix, Arizona, area on or before December 31, 2010, the Board may request
that Employee (arid if the Board so requests, Employee shall) return the Initial
Bonus to NutraCea.”
 
 
 

--------------------------------------------------------------------------------

 


5. Additional Terms of the Options.  New Section 4.3.4 shall be added to the
Agreement and shall provide as follows:


“4.3.4 Additional Terms of the Options.  If there is no effective registration
statement under the Securities Act of 1933 registering the issuance or resale by
Employee of the shares of NutraCea’s common stock underlying the Options, then
the Options, once exercisable, may also be exercised (so long as no such
registration statement is then in effect) by means of a “net exercise” in which
Employee shall be entitled to cancel the exercisable portion of the Options and
receive a certificate for the number of shares of NutraCea’s common stock equal
to (A-B) x C ÷ A, where:


A = the fair market value of a share of NutraCea’s common stock on the date of
exercise, as determined under the terms of the 2005 Plan;


B = the exercise price per shares of NutraCea’s common stock subject to the
Options; and


C= the number of shares of NutraCea’s common stock with respect to which
Employee is then net-exercising the Options.


Notwithstanding the foregoing, Employee may not net-exercise any portion of an
Option unless Employee pays to NutraCea in cash at the time of the net-exercise
the amount of any applicable federal, state and local withholding taxes.”


6. Life Insurance.  The final sentence of Section 4.5 (which was added to the
Original Agreement by the First Amendment) shall be deleted in its entirety and
replaced with the following provision:


“Not later than December 31, 2009, NutraCea shall obtain a life insurance policy
on the life of Employee in the amount of five million dollars
($5,000,000).  NutraCea shall maintain such policy for the full term of
Employee’s employment with NutraCea.  During the period between the Effective
Date and the two (2) year anniversary of the Effective Date, the policy shall be
payable two million five hundred thousand dollars ($2,500,000) for the benefit
of Employee and Employee’s wife and the balance for the benefit of
NutraCea.  Commencing on the two (2) year anniversary of the Effective Date,
such policy shall be for the sole benefit of Employee and Employee’s wife as to
the full amount of the policy.”


7. Effect of Amendment.  Except as specifically set forth in this Amendment, the
Employment Agreement shall remain in full force and effect in accordance with
its terms.


8. Modification; Interpretation.  From and after the Effective Date, all
references in the Agreement to “the Amendment,” “this Amendment” or any similar
reference shall refer to the Agreement as amended by this
Amendment.  Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed to them in the Agreement.


 
 

--------------------------------------------------------------------------------

 


NutraCea and W. John Short have executed and delivered this Amendment as of the
Effective Date set forth above.
 

  NUTRACEA           __________________________________________
 
By:          Leo Gingras
  Title:      Chief Operating Officer       Date: November 6, 2009           W.
JOHN SHORT           ___________________________________________       Date:
November 6, 2009

 
 
 

--------------------------------------------------------------------------------

 
 
INDEMNIFICATION AGREEMENT


NutraCea, a California corporation (“Company”) and W. John Short (“Indemnitee”)
enter into this Indemnification Agreement (“Agreement”) and agree as of November
6, 2009 (“Effective Date”) as follows:


RECITALS


A. Indemnitee is either a member of the Board of Directors or an executive
officer of Company and in such capacity is performing a valuable service for
Company.


B. Indemnitee is to serve, continue to serve, and take additional service for or
on behalf of Company on the condition that he/she is indemnified by Company as
herein provided.


C. It is intended that Indemnitee shall be paid promptly by Company all amounts
necessary to effectuate in full the indemnity provided herein.


AGREEMENT


1. Services by Indemnitee.    Indemnitee agrees to serve as a director or
executive officer of Company so long as he/she is duly appointed or elected and
qualified in accordance with the applicable provisions of the Articles of
Incorporation and Bylaws of Company or any subsidiary of Company and until such
time as he/she resigns or fails to stand for election or is removed from his/her
position.  Indemnitee may at any time and for any reason resign or be removed
from such position (subject to any other contractual obligation or other
obligation imposed by operation of law), in which event Company shall have no
obligation under this Agreement to continue Indemnitee in any such position.


2. Indemnification.


2.1 Subject to the limitations set forth herein and in Sections 2.2 and 4 below,
Company shall indemnify Indemnitee against Expenses and Liabilities in
connection with any Proceeding associated with Indemnitee’s being a director or
executive officer of Company to the fullest extent permitted by applicable law,
the Articles of Incorporation and Bylaws, as they may from time to time be
amended (but, in the case of any such amendment, only to the extent such
amendment permits Company to provide broader indemnification rights than the
law, the Articles of Incorporation or the Bylaws permitted Company to provide
before such amendment).  The right to indemnification provided in Company’s
Bylaws shall be presumed to have been relied upon by Indemnitee in serving or
continuing to serve Company and shall be enforceable as a contract
right.  Without diminishing the scope of the indemnification provided by this
Section 2, Company shall indemnify Indemnitee whenever he/she is or was a party
or is threatened to be made a party to any proceeding, including without
limitation any such proceeding brought by or in the right of Company, because
he/she is or was a director or executive officer of Company or because of
anything done or not done by him/her in such capacity, against responses and
liabilities actually and reasonably incurred by Indemnitee or on his/her behalf
in connection with such proceeding, including the costs of any investigation,
defense, settlement or appeal.  In addition to, and not as a limitation of, the
foregoing, the rights of indemnification of Indemnitee provided under this
Agreement shall include those rights set forth in Sections 3, 7, 8 and 12 below.


2.2 Notwithstanding anything in this Agreement to the contrary, Company shall
not be obligated under this Agreement to indemnify Indemnitee with respect to:
 
 
 

--------------------------------------------------------------------------------

 


a. Any claim, issue or matter if Indemnitee was finally adjudged to be liable to
Company by a court of competent jurisdiction due to his/her gross negligence or
willful misconduct unless and to the extent that a California court or the court
in which the action was heard determines that Indemnitee is entitled to
indemnification for such amounts as the court deems proper; provided, that until
such time as a final adjudication is made as to Indemnitee’s gross negligence or
willful misconduct, Company shall advance Indemnitee his/her expenses in
accordance with Section 3 herein, subject to repayment as described in Section 3
in the event of a final adjudication of gross negligence or willful misconduct;


b. the reporting or accounting of profits made from the purchase or sale by
Indemnitee of securities of Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, or similar  provisions of any state
statutory or common law;


c. any attempt to require, or obtain voting rights with respect to, at least
fifty  percent (50%) of the then-outstanding voting stock of Company, whether by
tender offer, proxy solicitation or otherwise, if (a) Indemnitee attempted to
acquire or obtain voting rights with respect to such stock or was or became a
member of a group consisting of two or more persons that has agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of acquiring, obtaining voting rights with respect to, holding, voting
or disposing of such stock, and (b) such attempt to acquire or obtain voting
rights with respect to such stock was not approved by a majority of the
directors of Company.  For purposes of determining whether any tender offer,
proxy solicitation or other transaction constituted an attempt by Indemnitee, or
a group (as described above) of which Indemnitee was or became a member, to
acquire or obtain voting rights with respect to at least fifty percent (50%) of
the then-outstanding voting stock of Company, there shall be counted toward the
requisite number of shares of voting stock any shares which, immediately prior
to the commencement of such tender offer, proxy solicitation or
other  transaction, (x) were owned by Indemnitee or any member of such group,
(y) Indemnitee or any member of any such group had the right to vote, or (z)
Indemnitee or any member of any such group had the right to acquire;


d. any solicitation of proxies by Indemnitee, or by a group of which he/she was
or became a member consisting of two or more persons that had agreed (whether
formally or informally and whether or not in writing) to act together for the
purpose of soliciting proxies, in opposition to any solicitation of proxies
approved by Company’s Board of Directors; or


e. any act or omission by Indemnitee that constitutes a breach of or default
under any agreement between Indemnitee and Company.


2.3 Indemnitee shall be paid promptly by Company all amounts necessary to
effectuate the indemnity described in Section 2.1.


3. Advancement of Expenses.    All reasonable expenses incurred by or on behalf
of Indemnitee shall be advanced from time to time by Company to him/her within
thirty (30) days after the receipt by Company of a written request for an
advance of expenses, whether prior to or after final disposition of a proceeding
(except to the extent that there has been a Final Adverse Determination that
Indemnitee is not entitled to be indemnified for such expenses), including
without limitation any proceeding brought by or in the right of Company;
provided, however, that Indemnitee shall not be entitled to the advancement of
expenses in connection with any proceeding relating to his/her termination by or
resignation from Company or arising out of the circumstances described in
Section 2.2, (b), (c) or (d).
  
 
 

--------------------------------------------------------------------------------

 
 
The written request for an advancement of any and all expenses under this
paragraph shall contain reasonable detail of the expenses incurred by
Indemnitee.  If required by law at the time of such advance, Indemnitee hereby
agrees to repay the amounts advanced if it is ultimately determined that
Indemnitee is not entitled to be indemnified pursuant to the terms of this
Agreement.


4. Additional Limitations.     The foregoing indemnity and advance of expenses
shall apply only to the extent that Indemnitee has not been indemnified and
reimbursed pursuant to such insurance as Company may obtain; provided, however,
that notwithstanding the availability of such other indemnification and
reimbursement, Indemnitee may claim indemnification and advancement of expenses
pursuant to this Agreement by assigning to Company, at its request, Indemnitee’s
claims under such insurance to the extent Indemnitee has been paid by Company.


5. Insurance and Funding.    Company may purchase and maintain insurance to
protect itself and/or Indemnitee against any expenses and liabilities in
connection with any proceeding to the fullest extent permitted by applicable
laws.  Company may create a trust fund, grant an interest or use other means
(including, without limitation, a letter of credit) to ensure the payment of
such amounts as may be necessary to effect indemnification or advancement of
expenses as provided in this Agreement.


6. Procedure for Determination of Entitlement to Indemnification.


6.1 Whenever Indemnitee believes that he/she is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to Company.  Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee to
support his/her claim for indemnification.  Indemnitee shall submit his/her
claim for indemnification within a reasonable time not to exceed five years
after any judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of appeal of “nolo contendere” or its equivalent, final termination
or other disposition or partial disposition of any proceeding, whichever is the
later date for which Indemnitee requests indemnification.  The President or the
Secretary or other appropriate officer of Company shall, promptly upon receipt
of Indemnitee’s request for indemnification, advise the Board of Directors of
Company in writing that Indemnitee has made such request.  Determination of
Indemnitee’s entitlement to indemnification shall be made not later than sixty
(60) days after Company’s receipt of his/her written request for such
indemnification.  If no determination has been made in such 60-day period,
Company shall be deemed to have approved the request.


6.2 The Indemnitee shall be entitled to select the forum in which Indemnitee’s
request for indemnification will be heard, which selection shall be included in
the written request for indemnification required in Section 6.1.  The forum
shall be any one of the following:


a. The stockholders of Company;


b. A quorum of the Board of Directors consisting of Disinterested Directors;


c. Independent Legal Counsel, who shall make the determination in a written
opinion; or
 
 
 

--------------------------------------------------------------------------------

 


d. A panel of three arbitrators, one selected by Company, another by Indemnitee
and the third by the first two arbitrators selected.  If for any reason three
arbitrators are not selected within thirty (30) days after the appointment of
the first arbitrator, then selection of additional arbitrators shall be made by
the American Arbitration Association.  If any arbitrator resigns or is unable to
serve in such capacity for any reason, the American Arbitration Association
shall select such arbitrator’s replacement.  The arbitration shall be conducted
pursuant to the commercial arbitration rules of the American Arbitration
Association now in effect.


e. If Indemnitee fails to make such designation, his/her claim shall be
determined by an appropriate court of the State of California.


6.3 Upon making a request for indemnification, Indemnitee shall be presumed to
be entitled to indemnification under this Agreement and Company shall have the
burden of proof to overcome that presumption in reaching any contrary
determination.  The termination of any proceeding by judgment, order,
settlement, arbitration award or conviction, or upon a plea of “nolo contendere”
or its equivalent shall not affect this presumption or, except as provided in
Section 3 or 4 hereof, establish a presumption with regard to any factual matter
relevant to determining Indemnitee’s rights to indemnification hereunder.


7. Fees and Expenses of Independent Legal Counsel.    The Company agrees to pay
the reasonable fees and expenses of Independent Legal Counsel or a panel of
three arbitrators should such counsel or such panel of arbitrators be retained
to make a determination of Indemnitee’s entitlement to indemnification pursuant
to Section 6 of this Agreement, and to fully indemnify such counsel or
arbitrators against any and all expenses and losses incurred by any of them
arising out of or relating to this Agreement or their engagement pursuant
hereto, except with respect to expenses and losses resulting from the negligence
or willful misconduct of such persons.


8. Remedies of Indemnitee.


8.1 In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, or (iv) Indemnitee otherwise seeks enforcement of this Agreement,
Indemnitee shall be entitled to a final adjudication in any court of competent
jurisdiction of his/her rights.  Company shall not oppose Indemnitee’s right to
seek any such adjudication.  In any such proceeding Indemnitee shall be presumed
to be entitled to indemnification under this Agreement and Company shall have
the burden of proof to overcome that presumption.


8.2 In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding provided in Section 8.1 shall be
made de novo and Indemnitee shall not be prejudiced by reason of a determination
that he/she is not entitled to indemnification.


8.3 If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof or otherwise pursuant to the terms of this
Agreement, Company shall be bound by such determination in the absence of (i) a
misrepresentation of a material fact by Indemnitee or (ii) a specific finding
(which has become final) by a court of competent jurisdiction that all or any
part of such indemnification is expressly prohibited by California law.
 
 
 

--------------------------------------------------------------------------------

 


8.4 In any court proceeding pursuant to this Section 8, Company shall be
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable.  The Company shall stipulate in any such
court that Company is bound pursuant to the terms hereof.


9. Modification, Waiver, Termination and Cancellation.   No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.


10. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify Company shall not relieve them from any liability which they may have to
Indemnitee if such omission does not prejudice Company’s rights.  If such
omission does prejudice Company’s rights, Company will be relieved from
liability only to the extent of such prejudice, or will such omission relieve
Company from any liability which it may have to Indemnitee otherwise than under
this Agreement.  With respect to any proceeding as to which Indemnitee notifies
Company of the commencement thereof:


a. Company will be entitled to participate therein at its own expense;


b. Company jointly with any other indemnifying party similarly notified shall be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Indemnitee; provided, however, that Company shall not be entitled to assume the
defense of any proceeding if there has been a Change of Control or if Indemnitee
shall have reasonably concluded that there may be a conflict of interest between
Company and Indemnitee with respect to such proceeding.  After notice from
Company to Indemnitee of its election to assume the defense thereof, Company
shall not be liable to Indemnitee under this Agreement for any expenses
subsequently incurred by the Indemnitee in connection with the defense thereof,
other than reasonable costs of investigation or as otherwise provided
below.  Indemnitee shall have the right to employ its own counsel in such
proceeding but the fees and expenses of such counsel incurred after notice from
Company of its assumption of the defense thereof shall be at the expense of
Indemnitee unless: (i) the employment of counsel by Indemnitee has been
authorized by Company;  (ii) Indemnitee shall have reasonably concluded that
counsel engaged by Company may not adequately represent Indemnitee; or (iii)
Company shall not in fact have employed counsel to assume the defense in such
proceeding or shall not in fact have assumed such defense and be acting in
connection therewith with reasonable diligence; in each of which cases the fees
and expenses of such counsel shall be at the expense of Company; and


c. Company shall not settle any proceeding in any manner that would subject
Indemnitee to a penalty or cost without Indemnitee’s written consent; provided,
however, that Indemnitee shall not unreasonably withhold his/her consent to any
proposed settlement.
 
11. Notices.   All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or by overnight courier such as Federal Express, or sent by certified
or registered mail with postage prepaid, addressed as follows:
 
 
 

--------------------------------------------------------------------------------

 


a. If to Indemnitee, to:                       W. John Short
  61508 Cultus Lake Court
  Bend, OR  97702


b. If to Company, to:                          NutraCea
  5090 N 40th Street, Suite 400
  Phoenix, AZ  85018
  Attn: Leo Gingras, Chief Operating Officer


c. or to such other address as may have been furnished to Indemnitee by Company
or to Company by Indemnitee, as the case may be.  Notices given as set forth
herein shall be conclusively deemed to have been received by the party to whom
addressed upon receipt, if delivered personally or by overnight courier, and
three business days after the same is deposited in the United States mail if
sent by certified or registered mail.


12. Non-exclusivity.    The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may now or in the future be
entitled under the California General Corporation Law, Company’s Articles of
Incorporation or Bylaws, or any agreements, vote of stockholders, resolution of
the Board of Directors or otherwise.
 
13. Certain Definitions.


13.1 “Change in Control” shall be deemed to have occurred if:


a. Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than a trustee or other
fiduciary holding securities under an employee benefit plan of Company or a
corporation owned directly or indirectly by the stockholders of Company in
substantially the same proportions as their ownership of stock of Company,
hereafter becomes the “beneficial owner” (as defined in rule 13d-3 under such
Act), directly or indirectly, of securities of Company representing fifteen
percent (15%) or more of the total voting power represented by Company’s then
outstanding voting securities; or


b. The stockholders of Company approve a merger or consolidation of Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least eighty percent (80%) of
the total vesting power represented by the voting securities of Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of Company or such surviving entity outstanding immediately
after such merger or consolidation, or the stockholders of Company approve a
plan of complete liquidation of Company or an agreement for the sale or
disposition by Company of all or substantially all of Company’s assets.


13.2 “Disinterested Director” shall mean a director of Company who is not or was
not a party to the proceeding in respect of which indemnification is being
sought by Indemnitee.


13.3 “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which he/she is otherwise not compensated by Company)
actually and reasonably incurred in connection with a proceeding or establishing
or enforcing a right to indemnification under this Agreement, applicable law or
otherwise; provided, however, that “Expenses” shall not include any Liabilities.
 
 
 

--------------------------------------------------------------------------------

 


13.4 “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (i) a final adjudication in a court of competent
jurisdiction pursuant to Section 8.1 hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (ii) Indemnitee shall have failed to file a
complaint in a court of competent jurisdiction pursuant to Section 8.1 for a
period of one hundred twenty (120) days after the determination made pursuant to
Section 6 hereof.


13.5 “Indemnification Period” shall mean the period of time during which
Indemnitee shall continue to serve as a director or executive officer of
Company, and  thereafter so long as Indemnitee shall be subject to any possible
proceeding arising out of acts or omissions of Indemnitee as a director or
executive officer of Company.


13.6 “Independent Legal Counsel” shall mean a law firm selected by Company and
approved by Indemnitee (which approval shall not be unreasonably withheld) or,
if there has been a change in control, selected by Indemnitee and approved by
Company (which approval shall not be unreasonably withheld) and that neither is
presently nor in the past five years has been retained to represent, (i) Company
or any of its subsidiaries or affiliates, or Indemnitee or any corporation as to
which Indemnitee was or is a director, officer, employee or agent, or any
subsidiary or affiliate of such a corporation, in any material matter, or (ii)
any other party to the proceeding giving rise to a  claim for indemnification
hereunder.  Notwithstanding the foregoing, the term, “Independent Legal Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.


13.7 “Liabilities” shall mean liabilities of any type whatsoever including, but
not limited to, any judgments, finds, excise taxes and penalties, penalties and
amounts paid in settlement (including all interest assessments and other charges
paid or payable in connection with or in respect of such  judgments, fines,
penalties or amounts paid in settlement) of any proceeding.


13.8 “Proceeding” shall mean any threatened, pending or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding whether civil, criminal,
administrative or investigative, including any appeal there from.


14. Binding Effect, Duration and Scope of Agreement.    This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of Company), spouses, heirs and
personal and legal representatives.  This Agreement shall continue in effect
during the Indemnification Period, regardless of whether Indemnitee continues to
serve as a director or executive officer.


15. Severability.   If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
 
 

--------------------------------------------------------------------------------

 


a. the validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be affected or impaired thereby; and


b. to the fullest extent legally possible, the provisions of this Agreement
shall not in any way be affected or impaired thereby.


16. Governing Law and Interpretation of Agreement.    This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of California, as applied to contracts between California residents entered into
and to be performed entirely within California.  If the laws of the State of
California are hereafter amended to permit Company to provide broader
indemnification rights than such laws permitted Company to provide prior to such
amendment, the rights of indemnification and advancement of expenses conferred
by this Agreement shall automatically be broadened to the fullest extent
permitted by the laws of the State of California, as so amended.


17. Consent to Jurisdiction.   The Company and Indemnitee irrevocably consent to
the jurisdiction of the courts of the State of California for all purposes in
connection with an action or proceeding which arises out of or relates to this
Agreement.


18. Attorneys’ Fees.    In any proceeding brought to enforce any provision of
this Agreement, or to seek damages for a breach of any provision hereof, or when
any prevailing party is validly asserted as a defense, the prevailing party
shall be entitled to receive from the other party all reasonable attorneys’ fees
and costs in connection therewith.


19. Entire Agreement.    This Agreement represents the entire agreement between
the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 12 hereof.


20. Counterparts.    This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.
 
 

  NutraCea           __________________________________________
 
By:          Leo Gingras
  Title:      Chief Operating Officer       Date: November 6, 2009          
“Indemnitee”           ___________________________________________   W. John
Short       Date: November 6, 2009

 
 

--------------------------------------------------------------------------------


